Title: To James Madison from William Jarvis, 3 November 1808
From: Jarvis, William
To: Madison, James



Sir
Lisbon 3rd. November 1808

My last dated 28th. June, which I have transmitted by a private conveyance by way of Spain, stated the situation of public affairs to that date.  The subsequent events have doubtless been so fully detailed in the Public Papers which have reached the United States, as to render any very minute account unnecessary in this. The success of the Spaniards encouraged the People in this Kingdom untill the French were finally circumscribed to a few leagues around Lisbon & the possion of Evora, Almeida and one or two other strong places of minor importance, when the British about the early part of August landed in the Neighbourhood of Figueira about 22,000 Troops.  These forthwith marched to the southward, and the French force which had gone to the Alentejo with a view to open a communication with that Province for the purpose of supplying Grain for the Capital, as it was given out, were recalled, and all the troops which were in Lisbon & the environs, except about a thousand, marched to join the others, and which together composed a Corp of twelve or thirteen thousand Men.  The encounter took place on the  August in the morning, by the French attacking the English entrenchments; in which attack they at first gaind a considerable advantage, but were finally obliged to retreat in which they were not pursued by the English, and a capitulation of the 21st. of August was the consequence of it. What was the real cause of such terms I cannot say, unless an observation made to me by a person who was an eyewitness to the action was correct, that the disorder in which the attack of the French threw the British Troops, caused a retreat of part of the Army for upwards of a mile and it was with difficulty, that they there could be recalled and brought back to the action.  Be this as it may the Portuguese Army (reported to be 40,000 Strong, but perhaps not more than half that number, were in the vicinity, but were not permitted to enter the engagement) as well as the nation at large, were highly dissatisfied with this as well as the definitive Capitulation of the 30th., but they have not been the occasion of any particular misunderstanding.  The French Troops began their embarkation in the early part of September & compleated it in the latter part, except a small number that were in the distant Garrisons.  They took with them all their private property and the Public money & valuables.  Advice has already been received by an English Frigate that General Junot & his division have safely arrived at la Rochelle.  No disturbance in the city took place before the change, and but little about the time.  a few Frenchmen were pretty severely beat by the small Mobs and it is said three or four were killed.  The Regency resumed its functions about 20th September, and it has since been principally engaged in organising the Army.  The English Troops began to march to the Pyrenees about a fortnight ago  upwards of twenty thousand have gone.  Ten or twelve thousand will remain here & be distributed in the Provinces.
I have conversed with several of the higher British officers respecting our affairs.  General Ferguson, a Member of Parliament, in the opposition, seemed to be fully persuaded that the Administration were much in the wrong as it regarded the United States.  He appeared to be fully of the opinion that our trade was of much greater importance to G B, than any advantage that could be derived to her Commerce from cutting us off from the Continent.  General Beresford, however was of quite different sentiments.  He introduced American affairs himself, and I continued the conversation the best part of two hours.  Throughout the whole he talked with much temper.  In the course of conversation he dwelt much upon the supposed opposition to the embargo in the northern United States, and the probability that it would cause a seperation of the union, & built much hope upon the expected change of Administration, as he termed it.  To this I observed, that this was altogether a mistaken opinion founded on the inflamatory writtings of some of our intemperate (I might have said hireling) Newspaper Editors, that on the reverse the Northern States had been among the warmest, to recommend the measure, and I was persuaded, that the measure was still approved by the best informed of the Mercantile part of the community, and as to the change of President, it would depend altogether upon the resignation of Mr: Jefferson, for I was confident the people had so high an idea of his superior abilities, integrity & patriotism, that they would re-elect him so long as he would serve; but that there could be no doubt, if he refused serving again, that Mr. Maddison would be elected, who doubtless would pursue the same line of Politics; in fact that the Orders in Council had left us no other course, for if we opened our Ports, our Vessels must fall a prey to the British Cruizers, and if the act prohibiting British Manufactures was repealed our Country would be drained of specie to pay for them.  I also observed that the funds with which we paid the large balance due for their Manufactures, was drawn from those Countries they had shut us out of, and that these funds were in payment of mere articles of luxury, allowing us therefore a free trade to he Continent was in fact making their enemies indirectly contribute to the expences accruing to them from the war.  He then said we had no right to complain of the injustice of the measure when we had submitted to the same thing from France.  I replied that the French orders I believed of the 21st. Novr. 1806 to which he alluded were annulled in the subsequent month, as it regarded the United States, by the declaration of the Minister of Marine & Colonies, that our treaty with France would in every respect be fulfilled; & that it must be in the knowledge of every British Merchant that this declaration had generally been rigidly fulfilled, our trade to & from G. Britain having remained uninterrupted.  He then observed that G Britain had made every advance toward an accommodation by sending out an Ambassador Extraordinary to adjust the existing differences.  I replied that I understood that this Gentleman was clothed with no other powers than that of treating about the insult offered to the Chesapeake, & that was such a small part of our grievances that Government was of opinion that it would be highly improper to sacrifice the essential interest of our Country to a complimentary acknowledgment of error; upon which he briskly answered, it appears then that Mr. Jefferson will sacrifice the honor of his Country to its Interest; I replied that perhaps some might conceive it such, but that I was satisfied the President had the real interest & welfare of his Country at heart & that he would steadily pursue them; and at the same time could not help smiling to observe how the opinions of even men of sense are warped by professional sentiments.  There was some desultory conversation beside not worth committing to paper.  I also twice called on Sir Wm: Scott, but did not either time find him at home.  As there were some American Vessels desirous of proceeding to the Azores, Spain &c. and not wishing to widen the differences by increasing the number of captures, nor yet to expose the property. I wrote the question, of which the inclosed is a copy, and gave it to a particular friend of mine at whose house he staid while in Lisbon to present it as from himself, to which after a day or two he gave the answer that follows; and as it strikes me from what I can learn that the B Government is begining to repent of the differences, I have no doubt that the conduct of the Navy will correspond with his opinion.
Altho’ few persons are suffering more by the continuance of the Embargo than myself, yet from all the information I can obtain & every thing I observe, I am persuaded that it is the only line of Policy we can consistantly pursue, & is that which is most likely to obtain us justice; but if it does not produce this effect in a short time, altho’ I deprecate war as a great evil, I feel myself much inclined to the opinion that Canada & Nova Scotia ought to pay for the British depredations on our Commerce.
Nothing material has taken place in Spain for six or eight weeks, except the succouring Figuieras in Catalonia by the French.  The largest part however of the Spanish regular Forces are collecting in the neighourhood of the Pyrenees, which will be joined by a considerable Army of English.  The encounter will doubtless be terrible, but I cannot divest myself of the opinion, but that the talents, skill discipline & courage of the French will vanquish the enthusiastic & desperate, but undisciplined bravery of the Spaniard.
The Russian Minister has quit Spain, in consequence of an insult from the Populace of Madrid The Russian Chargé here spoke highly of the Spirit with which Mr: Erving and the rest of the Foreign Ministers and Agents behaved on the occasion.  With entire Respect I have the honor to be Sir, Your Most obedt Servt

Wm Jarvis

